1
2
3
4
5                                    UNITED STATES DISTRICT COURT

6                                   EASTERN DISTRICT OF CALIFORNIA

7    MICHAEL BENANTI,                                  )   Case No. 1:17-cv-01556-LJO-SAB (PC)
                                                       )
8                     Plaintiff,                       )
                                                       )   ORDER DIRECTING DEFENDANTS TO FILE A
9             v.                                       )   RESPONSE TO PLAINTIFF’S MOTION TO
                                                           COMPEL WITHIN FIVE DAYS FROM THE
10                                                     )   DATE OF SERVICE OF THIS ORDER
     MATEVOUSIAN,
                                                       )
11                    Defendants.                      )   [ECF No. 48]
                                                       )
12                                                     )
                                                       )
13                                                     )
14            Plaintiff Michael Benanti is appearing pro se and in forma pauperis in this civil rights action
15   pursuant to Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
16            On March 14, 2019, Plaintiff filed a motion to compel. Defendants did not file a response.
17   Local Rule 230(l). However, based on a review of Plaintiff’s motion, it is not entirely clear whether
18   Plaintiff is seeking an order compelling a further response from Defendants. That said, the Court finds
19   that a response from Defendants is necessary in order to fully adjudicate Plaintiff’s motion.
20   Accordingly, it is HEREBY ORDERED that within five (5) days from the date of service of this order,
21   Defendants shall file a response to Plaintiff’s motion to compel, filed March 14, 2019. (ECF No. 48.)
22
23   IT IS SO ORDERED.
24
     Dated:        April 10, 2019
25                                                         UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                           1
